DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 09/01/2021. This Action is made FINAL.

Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendment to claim 14 corrects issue with claim dependency, therefore the previous objection is withdrawn.

Amendments to claims 1 and 8 clarify the claim language and make clear the data points are associated with an object type label, therefore the previous rejections to claims 1 and 8 under U.S.C. 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages , filed 05, with respect to the rejection(s) of claim(s) 1, 4-8, and 11-14 under 35 U.S.C. § 101 have been fully considered and are not persuasive and the rejections are maintained.
In the Remarks, Applicant argued the following:

The claims should not be interpreted as an abstract idea, at least partially because, their implementation by a human would have adverse and even negative effects in real-world applications.

They improve the functioning of a computer…the claimed solution improves the functioning of a computing device in relation to object detection in an autonomous vehicle context.

They are implemented in a particular machine

They apply the abstract idea in a meaningful way such that the claim as a whole is more than a drafting effort to monopolize the abstract idea.

Regarding point (a), the relative time of performing the steps of the abstract idea, while relevant to the invention do not factor into analysis under 35 U.S.C. 101 for abstract ideas. As discussed previously the steps associated with inference of a pedestrian are abstract ideas.

Regarding point (b), while the invention aims to improving the function of a vehicle system with regarding to prediction and determination of pedestrian presence, the computing device of the vehicle is still functioning as a general computing device acting in its intended. That is to say that it represents no more than mere instructions to apply the judicial exceptions on a computer.
 
Regarding point (c), as the device is recited at a high level of generality, and is no more than a general computing device executing instructions, the abstract idea is not implemented in a particular machine as any general computing device operating in its typical manner would be able to perform the functions of the claimed limitations. 

Regarding point (d), as the claimed invention of the independent claims recites mainly abstract ideas as discussed below and in the previous office action, the only limitation not falling into the category of abstract idea is the limitation “receiving point cloud data comprising one or more data points, wherein the one or more data points are each associated with an object type label for an object that was detected by one or more sensor of an autonomous vehicle” which falls into the category of extra solution activity, in this case data gathering, which does not apply the abstract idea in a meaningful way.

Examiner recommends incorporating the control step of dependent claim 2 into independent claim 1 (as well as similar limitations for other independent claims) to implement the abstract idea into the practical application of vehicle control.

Applicant’s arguments, see Remarks pages 10-11, filed 05/24/2022, with respect to the rejection(s) of claim(s) 1-4, 6-11, 13, and 14 under 35 U.S.C. § 102 and the rejection(s) of claim(s) 5 and 12 under 35 U.S.C. § 103 are moot as the incorporation of new limitations not previously considered do not rely on any reference applied in the prior rejection of record.




Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Amendments to claims 1 and 8 remove the word “and” from the end of the second to last limitation. However, this is improper, the examiner recommends amending to include “and” after the penultimate limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 1 is directed toward A method, comprising, by one or more electronic devices: .  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention.  However, the claim(s) 1 and 4-7 do not pass the other steps in the test for patentability.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim(s) 1 recite(s) the abstract ideas “inferring that an undetected pedestrian will enter a scene”, “using the object type label to identify a subset of the point cloud data comprising one or more of the one or more data points that are associated with a likelihood that the detected object has a pedestrian therein or nearby” ,  “using a logistic function to obtain a current probability value representing a probability that a pedestrian is present in a least one frame that includes the subset of the point cloud data”, “generating, based at least in part on the current probability value, a probability value representing a likelihood of the pedestrian actually being present in the at least one frame”, “comparing the probability value to a false alarm threshold value”, and “in response to the probability value exceeding the false alarm threshold value, assigning one or more data points of the subset an attribute value indicative of the pedestrian being present” which comprise “Mental Processes”. For example, a person can infer an undetected pedestrian will enter a scene by noticing a vehicle has parked recently and inferring that a pedestrian may soon exit the vehicle.
 Further a person can use object type labels to identify a subset of point cloud data associated with a likelihood of a pedestrian entering a scene in their mind by looking at a set of point cloud data and determining a set of points may related to a pedestrian. 
Further a person can use a logistic function to obtain a current probability value representing a probability that a pedestrian is present in at least one frame that includes the subset of the point cloud data by using a pen and paper and calculating a current probability based on a previous probability. 
Further a person can generate based on a current probability value a probability of a pedestrian actually being present in the at least one frame in their mind by determining if a current probability being high enough that it indicates that a pedestrian is actually present. 
Further a person can compare a probability value to a false alarm threshold value in their mind by comparing a probability value to a threshold value and determining if it exceeds the threshold value. 
Further a person can in response to the probability value exceeding the false alarm threshold value, assign one or more data points of the subset an attribute value indicative of the pedestrian present by deciding that one or more of the points of the subset should be given a value of 1 to indicate a pedestrian is present. 

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: Claim 1 recites additional limitations receiving point cloud data comprising one or more data points, wherein the one or more data points are each associated with an object type label for an object that was detected by one or more sensors of an autonomous vehicle which is an example of adding insignificant extra solution activity, in this case pre-solution activity, to the judicial exception. Specifically, this example is of mere data gathering.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.

Step 2B Analysis: Applicant’s claim(s) 1 does not recite additional elements that provide significantly more than the recited judicial exception.  When considered individually or in combination, the additional limitations of claim 1 does not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 1 is: reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim 4, which is dependent on claim 1, simply adds the limitation, “wherein the current probability value is associated with data at a current time”, which is simply further limiting the mental process limitation of claim 1. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 5, which is dependent on claim 1, simply adds the limitation, “further comprising tuning the logistic function such that an inflection point is set to a false alarm threshold value”, which is insignificant pre-solution activity specifically data processing. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 6, which is dependent on claim 1, simply adds the limitation, “wherein the false alarm threshold is specified by a user”, which is a mental process which can be done by a person within their mind by deciding what value a false alarm threshold should be. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 7, which is dependent on claim 1, simply adds the limitation, “wherein determining the probability value comprises applying a binary Bayes filter”, which is an abstract idea, specifically a  mathematical concept. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 8 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 1 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 1 above.

Claim 11 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 4 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 4 above.

Claim 12 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 5 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 5 above.

Claim 13 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 6 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 6 above.

Claim 14 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 7 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 7 above.

Claim 15 recites a non-transitory computer-readable medium having substantially the same limitations as claim 1 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 1 above.

Claim 18 recites a non-transitory computer-readable medium having substantially the same limitations as claim 4 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 4 above.

Claim 19 recites a non-transitory computer-readable medium having substantially the same limitations as claim 5 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 5 above.

Claim 20 recites a non-transitory computer-readable medium having substantially the same limitations as claim 6 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-11, 13-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushani et al (US 20190086549 A1) henceforth referred to as Ushani and further in view of Sprunk.

Regarding Claim 1 Ushani teaches A method, comprising (para [0016] line 1-3 : “Systems, methods and other embodiments associated with detecting objects and determining the presence of objects in occluded areas are disclosed.”): 
by one or more electronic devices (Fig. 1, Fig. 1 shows a vehicle as disclosed comprising one or more electronic devices.):
receiving point cloud data comprising one or more data points (para [0051] line 7-9 : “In further embodiments, the monitoring module 220 acquires the sensor data from a select one of the sensors 120 such as the LIDAR sensor 124.”, para [0052] line 1-7 : “At 520, the monitoring module 220 analyzes the sensor data to identify perceived objects embodied by the sensor data. In one embodiment, the monitoring module 220 applies image recognition techniques, LIDAR processing techniques (e.g., machine learning for point cloud recognition), and/or another approach to identify objects in the sensor data and discriminate between the objects.”), wherein the one or more data points are each associated with an object type label for an object that was detected by one or more sensors of an autonomous vehicle (para [0052] line 7-10 : “Thus, the monitoring module 220, for example, identifies aspects of the sensor data that correlate with separate objects and at least a class for the separate perceived objects.”);
inferring that an undetected pedestrian will enter a scene by (para [0016] line 1-3 : “Systems, methods and other embodiments associated with detecting objects and determining the presence of objects in occluded areas are disclosed.”, para [0020] line 1-8 : “Thereafter, the object detection system assigns different probabilities according to the occluded regions that specify a probability of an occluded object (e.g., a vehicle) being present in the occluded region. Accordingly, the object detection system generates the presence factor as the likelihood that a particular object or class of object (e.g., vehicle, pedestrian, bicycle, etc.) is present within the occluded region.”):
using the object type label to identify a subset of the point cloud data comprising one or more of the one or more data points that are associated with a likelihood that the detected object has a pedestrian therein or nearby (para [0053] line 1-17 : “At 530, the detection module 230 determines characteristics of an occluded region that is cast by a perceived object. As previously indicated, the occluded region is generally an area that is blocked from being perceived by sensors of the vehicle 100. Thus, systems of the vehicle 100 are generally not aware of whether an object such as a pedestrian or another vehicle exists within the occluded region. Accordingly, the detection module 230, in one embodiment, provides inputs to the observation model 250 in the form of a class of the perceived object, and a relative location/pose in relation to the perceived object to determine the characteristics of the occluded region (e.g., shape, size, etc.). While the detection module 230 is disclosed as determining the characteristics of the occluded region prior to generating the presence factor, in one embodiment, the functions disclosed at blocks 530 and 540 may be combined into a single step.”, para [0054] line 1-7 : “At 540, the detection module 230 uses the observation model 250 to determine the presence factor. In general, the presence factor characterizes whether the occluded region cast by the perceived object is sufficient to obscure the occluded object. Thus, the presence factor indicates a likelihood of an occluded object existing in the occluded region associated with the perceived object.”);
using a logistic function to obtain a current probability value representing a probability that a pedestrian is present in at least one frame that includes the subset of the point cloud data (para [0021] line 1-8 : “[0021] Prior to discussing particular embodiments of the presently disclosed systems and methods, an initial overview of the disclosed concepts will be provided. Consider a set of observations (e.g., LIDAR observations)                         
                            Z
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    z
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    -
                                    1
                                
                                
                                    n
                                
                            
                        
                    , which are acquired by the object detection system where each z represents a ray, voxel, or other data element at angle                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                     with range                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                    .

                        
                            p
                            (
                            o
                            b
                            
                                
                                    j
                                
                                
                                    c
                                
                            
                            |
                            Z
                            )
                        
                    ,  (1)”

para [0022] line 1-11 : “                        
                            o
                            b
                            
                                
                                    j
                                
                                
                                    c
                                
                            
                        
                     represents a perceived object of class c that exists at some position (x, y) within the surrounding environment and at some angle                         
                            
                                
                                    θ
                                
                                
                                    o
                                    b
                                    j
                                    e
                                    c
                                    t
                                
                            
                        
                     in relation to a point of observation (e.g., from a vehicle). For purposes of explanation, stars and boxes of variable size will be discussed as the perceived and/or occluded objects. Additionally, a model                         
                            p
                            (
                            o
                            b
                            
                                
                                    j
                                
                                
                                    n
                                    o
                                     
                                    o
                                    b
                                    j
                                
                            
                            .
                             
                            Z
                            )
                        
                    , of the probability that no object exists at (x, y) is used. Accordingly, using Bayes' rule and assuming conditionally independent observations given the object:

                        
                            p
                            
                                
                                    o
                                    b
                                    
                                        
                                            j
                                        
                                        
                                            c
                                        
                                    
                                    |
                                    Z
                                
                            
                            =
                             
                            
                                
                                    p
                                    
                                        
                                            Z
                                        
                                        
                                            o
                                            b
                                            
                                                
                                                    j
                                                
                                                
                                                    c
                                                
                                            
                                        
                                    
                                    p
                                    (
                                    o
                                    b
                                    
                                        
                                            j
                                        
                                        
                                            c
                                        
                                    
                                    )
                                
                                
                                    P
                                    (
                                    Z
                                    )
                                
                            
                        
                    .                     (2)                                       
                        
                            =
                             
                            
                                
                                    p
                                    (
                                    o
                                    b
                                    
                                        
                                            j
                                        
                                        
                                            c
                                        
                                    
                                    )
                                    
                                        
                                            ∏
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            p
                                            (
                                            
                                                
                                                    z
                                                
                                                
                                                    i
                                                
                                            
                                            |
                                            o
                                            b
                                            
                                                
                                                    j
                                                
                                                
                                                    c
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    p
                                    (
                                    Z
                                    )
                                
                            
                        
                    ”			(3)”);
generating, based at least in part on the current probability value, a probability value representing a likelihood of the pedestrian actually being present in the at least one frame (para [0031] line 1-10 : “where each observation depends, for example, on a directly preceding observation (note that with this terminology, reference to the previous model is made as the “1-gram” model). In one embodiment, the object detection system builds a map that represents the probability that an object of a particular class exists at any particular position (x, y) and orientation θ: p(object of class c at (x, y) and orientation θ|Z). This is the local map. To build this map for every class c, position (x, y) and θ, the object detection system computes the map using, for example, the 2-grams.”, para [0048] line 1-7 : “As an applied example, consider that the star is instead a sport utility vehicle (SUV) or other vehicle while the rectangle is a semi-truck. Moreover, consider that the circle is actually a pedestrian. The object detection system may observe the SUV and assign a probability of a semi-truck and a pedestrian existing in the occluded area behind the SUV.”) ; 
assigning one or more data points of the subset an attribute value indicative of the pedestrian being present (para [0020] line 1-8 : “Thereafter, the object detection system assigns different probabilities according to the occluded regions that specify a probability of an occluded object (e.g., a vehicle) being present in the occluded region. Accordingly, the object detection system generates the presence factor as the likelihood that a particular object or class of object (e.g., vehicle, pedestrian, bicycle, etc.) is present within the occluded region.”).However, Ushani does not explicitly teach 
comparing the probability value to a false alarm threshold value ;
in response to the probability value exceeding the false alarm threshold value, assigning one or more data points of the subset an attribute value indicative of the pedestrian being present ().


However, in the same field of endeavor (vehicle systems for pedestrian detection), Sprunk teaches A method, comprising: 
by one or more electronic devices:
receiving point cloud data comprising one or more data points (para [0031] line 1-11 : “The sensor subsystems 120 or other components of the vehicle 102 can also classify groups of one or more raw sensor measurements from one or more sensors as being measures of an object of a particular type. A group of sensor measurements can be represented in any of a variety of ways, depending on the kinds of sensor measurements that are being captured. For example, each group of raw laser sensor measurements can be represented as a three-dimensional point cloud, with each point having an intensity and a position. In some implementations, the position is represented as a range and elevation pair.”), wherein the one or more data points are each associated with an object type label for an object that was detected by one or more sensors of an autonomous vehicle (para [0032] line 1-6 : “Once the sensor subsystems 120 classify one or more groups of raw sensor measurements as being measures of a respective object of a particular type, the sensor subsystems 120 can compile the raw sensor measurements into a set of raw sensor data 125, and send the raw data 125 to an environment prediction system 130.”);
identifying a subset of the point cloud data comprising one or more of the one or more data points that are associated with a likelihood associated with a pedestrian (para [0044] line 1-10 : “Similarly, where a particular surfel characterizes a barrier with probability 0.92, and a street sign with probability 0.08, if the sensor subsystems 120 detect a barrier at the same location in the environment with high probability, then the Bayesian update performed by the environment prediction system 130 might generate new labels indicating that the object is a barrier with probability 0.95, and a street sign with probability 0.05. The new labels and associated probabilities for the object are added to the environment prediction 135.”, para [0046] line 1-11 : “ The planning subsystem 150 can make use of a barrier logic subsystem 152 to determine whether a barrier is likely to prevent detected pedestrians from entering the road. As an example, the barrier logic subsystem can determine that a barrier is sufficiently likely to prevent a detected pedestrian from entering a roadway on which the vehicle 102 is traveling or from crossing a previously determined path for the vehicle 102. The planning subsystem 150 can thus determine that no changes should be made to planned path for the vehicle 102, despite the presence of detected pedestrians.”);
using a logistic function to obtain a current probability value representing a probability associated with a pedestrian in the subset of the point cloud data (para [0042] line1-8 : “In some implementations, the environment prediction 135 can also include a prediction for each class of semantic information for each object in the environment. For example, the environment prediction system 130 can use a Bayesian model to update the associated data of each surfel in the global surfel map 145 using the raw sensor data 125 in order to generate a prediction for each semantic class and for each object in the environment.”, para [0044] line 1-10 : “Similarly, where a particular surfel characterizes a barrier with probability 0.92, and a street sign with probability 0.08, if the sensor subsystems 120 detect a barrier at the same location in the environment with high probability, then the Bayesian update performed by the environment prediction system 130 might generate new labels indicating that the object is a barrier with probability 0.95, and a street sign with probability 0.05. The new labels and associated probabilities for the object are added to the environment prediction 135”);
generating, based at least in part on the current probability value, a probability value representing a likelihood of the pedestrian actually being present (para [0139] line 1-21 : “For one or more objects represented in the global surfel map (e.g., the surfel map 500c or an earlier version of the surfel map 500c), the environment prediction system 130 shown in FIG. 1 can use the raw sensor data to determine a probability that a given object is currently in the environment 400. In some implementations, the environment prediction system 130 can use a Bayesian model to generate the predictions of which objects are currently in the environment 400, where the data in the global surfel map is treated as a prior distribution for the state of the environment 400, and the raw sensor data is an observation of the environment 400. The environment prediction system 130 can perform a Bayesian update to generate a posterior belief of the state of the environment 400, and include this posterior belief in the environment prediction. In some implementations, the raw sensor data also has a probability distribution for each object detected by the sensor subsystem of the on-board system 412 describing a confidence that the object is in the environment 400 at the corresponding location; in some other implementations, the raw sensor data includes detected objects with no corresponding probability distribution.”, para [0140] line 1-4 :  “As an example, the environment prediction system 130 shown in FIG. 1 can use the raw sensor data to determine a probability that the pedestrian 402 is currently in the environment 400.); 
comparing the probability value to a false alarm threshold value (para [0140] line 4-7 : “The probability can be compared to a threshold probability (e.g., 0.9, 0.85, 0.7, etc.) to determine if the pedestrian is on an opposite side of the barrier relative to the autonomous or semi-autonomous vehicle 410.”);
in response to the probability value exceeding the false alarm threshold value, assigning one or more data points of the subset an attribute value indicative of the pedestrian being present (para [0140] line 7-28 : “In making this determination, the environment prediction system 130 can identify the pedestrian 402 as an object that does not exist in the global surfel map (e.g., which indicates that the object is likely a temporary object such as an animal, a pedestrian, a vehicle, etc.). In determining a probability that the pedestrian 402 is currently in the environment 400, the environment prediction system 130 can determine that the object is moving (e.g., which indicates that object is likely an animal, a pedestrian, a vehicle, etc.). In determining a probability that the pedestrian 402 is currently in the environment 400, the environment prediction system 130 can take into account one or more of the size of the object, the posture of the object, the speed of the object, the acceleration of the object, the movement of the object (e.g., movement that rhythmic and/or coincides with changes to elevation of the object can indicate that the object is walking and is therefore a pedestrian or an animal, whereas movement that is constant and that does not coincide with changes to elevation can indicate that the object is a vehicle), etc. based on sensor data obtained using the on-board system 412.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Ushani with the system of Sprunk to “improve the safety for the passengers of the vehicle…and for others traveling along roads or near roads (e.g., due to less unexpected driving maneuvers being performed by the vehicle…), etc.” (Sprunk para [0119] line 25-28).

Regarding Claim 2 the combination of Ushani and Sprunk teaches The method of claim 1, further Sprunk teaches further comprising executing one or more vehicle control instructions that cause the autonomous vehicle to adjust one or more driving operations based on the attribute value (para [0089] line 1-13 : “A vehicle 410 is navigating through the environment 400 using an on-board system 412. The vehicle 410 can be a fully autonomous vehicle that determines and executes fully-autonomous driving decisions in order to navigate through the environment 400. The vehicle 410 can also be a semi-autonomous vehicle that uses predictions to aid a human driver. For example, the vehicle 410 can autonomously apply the brakes if a prediction indicates that a human driver is about to collide with an object in the environment 400, e.g., the barrier 408 and/or the pedestrian 402 shown in a surfel map of the environment 400. In some implementations, the vehicle 410 is the vehicle 102 shown in FIG. 1 and described above.”).

Regarding Claim 3 the combination of Ushani and Sprunk teaches The method of claim 2, further Sprunk teaches wherein executing the one or more vehicle control instructions that cause the autonomous vehicle to adjust one or more driving operations based on the attribute value comprises executing one or more vehicle control instructions that cause the autonomous vehicle to apply one or more brakes of the autonomous vehicle when the autonomous vehicle approaches an object having the attribute value. (para [0089] line 7-13 : “For example, the vehicle 410 can autonomously apply the brakes if a prediction indicates that a human driver is about to collide with an object in the environment 400, e.g., the barrier 408 and/or the pedestrian 402 shown in a surfel map of the environment 400. In some implementations, the vehicle 410 is the vehicle 102 shown in FIG. 1 and described above.”).

Regarding Claim 4 the combination of Ushani and Sprunk teaches The method of claim 1, further Sprunk teaches wherein the current probability value is associated with data at a current time. (para [0027] line 1-10 : “After the surfel map has been generated, e.g., by combining sensor data gathered by multiple vehicles across multiple trips through the real-world, one or more systems on-board a vehicle can receive the generated surfel map. Then, when navigating through a location in the real world that is represented by the surfel map, the vehicle can process the surfel map along with real-time sensor measurements of the environment in order to make better driving decisions than if the vehicle were to rely on the real-time sensor measurements alone.”).

Regarding Claim 6 the combination of Ushani and Sprunk teaches The method of claim 1, further Sprunk teaches wherein the false alarm threshold value is specified by a user (as the system of Sprunk uses a false alarm threshold value it would be required that the threshold value be specified by a user).

Regarding Claim 7 the combination of Ushani and Sprunk teaches The method of claim 1, further Sprunk teaches wherein determining the probability value comprises applying a binary Bayes filter (para [0073] line1-6 : “As a particular example, for each class of information in the surfel data to be updated, including the object prediction and/or one or more classes of semantic information, the system can update the probability associated with the class of information using Bayes' theorem:
                
                    P
                    
                        
                            H
                        
                        
                            E
                        
                    
                    =
                     
                    
                        
                            P
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                        
                            P
                            
                                
                                    E
                                
                            
                        
                    
                     
                    ∙
                    P
                    
                        
                            H
                        
                    
                
            
“).


Regarding Claim 8 Ushani teaches 
A system, comprising (para [0016] line 1-3 : “Systems, methods and other embodiments associated with detecting objects and determining the presence of objects in occluded areas are disclosed.”):
an electronic device (para [0037] line 1-10 : “With reference to FIG. 2, one embodiment of the object detection system 170 of FIG. 1 is further illustrated. The object detection system 170 is shown as including a processor 110 from the vehicle 100 of FIG. 1. Accordingly, the processor 110 may be a part of the object detection system 170, the object detection system 170 may include a separate processor from the processor 110 of the vehicle 100, or the object detection system 170 may access the processor 110 through a data bus or another communication path.”); and
a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the electronic device to (para [0037] line 10-18 : “In one embodiment, the object detection system 170 includes a memory 210 that stores a monitoring module 220 and a detection module 230. The memory 210 is a random-access memory (RAM), read-only memory (ROM), a hard-disk drive, a flash memory, or other suitable memory for storing the modules 220 and 230. The modules 220 and 230 are, for example, computer-readable instructions that when executed by the processor 110 cause the processor 110 to perform the various functions disclosed herein.”:
receive point cloud data comprising one or more data points (para [0051] line 7-9 : “In further embodiments, the monitoring module 220 acquires the sensor data from a select one of the sensors 120 such as the LIDAR sensor 124.”, para [0052] line 1-7 : “At 520, the monitoring module 220 analyzes the sensor data to identify perceived objects embodied by the sensor data. In one embodiment, the monitoring module 220 applies image recognition techniques, LIDAR processing techniques (e.g., machine learning for point cloud recognition), and/or another approach to identify objects in the sensor data and discriminate between the objects.”), wherein the one or more data points are each associated with an object type label for an object that was detected by one or more sensors of an autonomous vehicle (para [0052] line 7-10 : “Thus, the monitoring module 220, for example, identifies aspects of the sensor data that correlate with separate objects and at least a class for the separate perceived objects.”);
infer that an undetected pedestrian will enter a scene by (para [0016] line 1-3 : “Systems, methods and other embodiments associated with detecting objects and determining the presence of objects in occluded areas are disclosed.”, para [0020] line 1-8 : “Thereafter, the object detection system assigns different probabilities according to the occluded regions that specify a probability of an occluded object (e.g., a vehicle) being present in the occluded region. Accordingly, the object detection system generates the presence factor as the likelihood that a particular object or class of object (e.g., vehicle, pedestrian, bicycle, etc.) is present within the occluded region.”):
using the object type label to identify a subset of the point cloud data comprising one or more of the one or more data points that are associated with a likelihood  that the detected object has a pedestrian therein or nearby (para [0053] line 1-17 : “At 530, the detection module 230 determines characteristics of an occluded region that is cast by a perceived object. As previously indicated, the occluded region is generally an area that is blocked from being perceived by sensors of the vehicle 100. Thus, systems of the vehicle 100 are generally not aware of whether an object such as a pedestrian or another vehicle exists within the occluded region. Accordingly, the detection module 230, in one embodiment, provides inputs to the observation model 250 in the form of a class of the perceived object, and a relative location/pose in relation to the perceived object to determine the characteristics of the occluded region (e.g., shape, size, etc.). While the detection module 230 is disclosed as determining the characteristics of the occluded region prior to generating the presence factor, in one embodiment, the functions disclosed at blocks 530 and 540 may be combined into a single step.”, para [0054] line 1-7 : “At 540, the detection module 230 uses the observation model 250 to determine the presence factor. In general, the presence factor characterizes whether the occluded region cast by the perceived object is sufficient to obscure the occluded object. Thus, the presence factor indicates a likelihood of an occluded object existing in the occluded region associated with the perceived object.”);
using a logic function to obtain a current probability value representing a probability that a pedestrian is present in at least one frame that includes the subset of the point cloud data (para [0021] line 1-8 : “[0021] Prior to discussing particular embodiments of the presently disclosed systems and methods, an initial overview of the disclosed concepts will be provided. Consider a set of observations (e.g., LIDAR observations)                         
                            Z
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    z
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    -
                                    1
                                
                                
                                    n
                                
                            
                        
                    , which are acquired by the object detection system where each z represents a ray, voxel, or other data element at angle                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                     with range                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                    .

                        
                            p
                            (
                            o
                            b
                            
                                
                                    j
                                
                                
                                    c
                                
                            
                            |
                            Z
                            )
                        
                    ,  (1)”

para [0022] line 1-11 : “                        
                            o
                            b
                            
                                
                                    j
                                
                                
                                    c
                                
                            
                        
                     represents a perceived object of class c that exists at some position (x, y) within the surrounding environment and at some angle                         
                            
                                
                                    θ
                                
                                
                                    o
                                    b
                                    j
                                    e
                                    c
                                    t
                                
                            
                        
                     in relation to a point of observation (e.g., from a vehicle). For purposes of explanation, stars and boxes of variable size will be discussed as the perceived and/or occluded objects. Additionally, a model                         
                            p
                            (
                            o
                            b
                            
                                
                                    j
                                
                                
                                    n
                                    o
                                     
                                    o
                                    b
                                    j
                                
                            
                            .
                             
                            Z
                            )
                        
                    , of the probability that no object exists at (x, y) is used. Accordingly, using Bayes' rule and assuming conditionally independent observations given the object:

                        
                            p
                            
                                
                                    o
                                    b
                                    
                                        
                                            j
                                        
                                        
                                            c
                                        
                                    
                                    |
                                    Z
                                
                            
                            =
                             
                            
                                
                                    p
                                    
                                        
                                            Z
                                        
                                        
                                            o
                                            b
                                            
                                                
                                                    j
                                                
                                                
                                                    c
                                                
                                            
                                        
                                    
                                    p
                                    (
                                    o
                                    b
                                    
                                        
                                            j
                                        
                                        
                                            c
                                        
                                    
                                    )
                                
                                
                                    P
                                    (
                                    Z
                                    )
                                
                            
                        
                    .                     (2)                                       
                        
                            =
                             
                            
                                
                                    p
                                    (
                                    o
                                    b
                                    
                                        
                                            j
                                        
                                        
                                            c
                                        
                                    
                                    )
                                    
                                        
                                            ∏
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            p
                                            (
                                            
                                                
                                                    z
                                                
                                                
                                                    i
                                                
                                            
                                            |
                                            o
                                            b
                                            
                                                
                                                    j
                                                
                                                
                                                    c
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    p
                                    (
                                    Z
                                    )
                                
                            
                        
                    ”			(3)”);
generating, based at least in part on the current probability value, a probability value representing a likelihood of the pedestrian actually being present in the at least one frame (para [0031] line 1-10 : “where each observation depends, for example, on a directly preceding observation (note that with this terminology, reference to the previous model is made as the “1-gram” model). In one embodiment, the object detection system builds a map that represents the probability that an object of a particular class exists at any particular position (x, y) and orientation θ: p(object of class c at (x, y) and orientation θ|Z). This is the local map. To build this map for every class c, position (x, y) and θ, the object detection system computes the map using, for example, the 2-grams.”, para [0048] line 1-7 : “As an applied example, consider that the star is instead a sport utility vehicle (SUV) or other vehicle while the rectangle is a semi-truck. Moreover, consider that the circle is actually a pedestrian. The object detection system may observe the SUV and assign a probability of a semi-truck and a pedestrian existing in the occluded area behind the SUV.”); However, Ushani does not explicitly teach comparing the probability value to a false alarm threshold value; 
in response to the probability value exceeding the false alarm threshold value, assign one or more data points of the subset an attribute value indicative of the pedestrian being present.

However, in the same field of endeavor (vehicle systems for pedestrian detection), Sprunk teaches A system, comprising:
an electronic device (para [0182] line 1-7 : “Embodiments of the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry, in tangibly-embodied computer software or firmware, in computer hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them.”); and
a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the electronic device to (para [0182] line 7-21 : “Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by, or to control the operation of, data processing apparatus. The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them. Alternatively or in addition, the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus.”:
receive point cloud data comprising one or more data points (para [0031] line 1-11 : “The sensor subsystems 120 or other components of the vehicle 102 can also classify groups of one or more raw sensor measurements from one or more sensors as being measures of an object of a particular type. A group of sensor measurements can be represented in any of a variety of ways, depending on the kinds of sensor measurements that are being captured. For example, each group of raw laser sensor measurements can be represented as a three-dimensional point cloud, with each point having an intensity and a position. In some implementations, the position is represented as a range and elevation pair.”), wherein the one or more data points are each associated with an object type label for an object that was detected by one or more sensors of an autonomous vehicle (para [0032] line 1-6 : “Once the sensor subsystems 120 classify one or more groups of raw sensor measurements as being measures of a respective object of a particular type, the sensor subsystems 120 can compile the raw sensor measurements into a set of raw sensor data 125, and send the raw data 125 to an environment prediction system 130.”);
identifying a subset of the point cloud data comprising one or more of the one or more data points that are associated with a likelihood associated with a pedestrian (para [0044] line 1-10 : “Similarly, where a particular surfel characterizes a barrier with probability 0.92, and a street sign with probability 0.08, if the sensor subsystems 120 detect a barrier at the same location in the environment with high probability, then the Bayesian update performed by the environment prediction system 130 might generate new labels indicating that the object is a barrier with probability 0.95, and a street sign with probability 0.05. The new labels and associated probabilities for the object are added to the environment prediction 135.”, para [0046] line 1-11 : “ The planning subsystem 150 can make use of a barrier logic subsystem 152 to determine whether a barrier is likely to prevent detected pedestrians from entering the road. As an example, the barrier logic subsystem can determine that a barrier is sufficiently likely to prevent a detected pedestrian from entering a roadway on which the vehicle 102 is traveling or from crossing a previously determined path for the vehicle 102. The planning subsystem 150 can thus determine that no changes should be made to planned path for the vehicle 102, despite the presence of detected pedestrians.”);
using a logic function to obtain a current probability value representing a probability associated with a pedestrian in the subset of the point cloud data (para [0042] line1-8 : “In some implementations, the environment prediction 135 can also include a prediction for each class of semantic information for each object in the environment. For example, the environment prediction system 130 can use a Bayesian model to update the associated data of each surfel in the global surfel map 145 using the raw sensor data 125 in order to generate a prediction for each semantic class and for each object in the environment.”, para [0044] line 1-10 : “Similarly, where a particular surfel characterizes a barrier with probability 0.92, and a street sign with probability 0.08, if the sensor subsystems 120 detect a barrier at the same location in the environment with high probability, then the Bayesian update performed by the environment prediction system 130 might generate new labels indicating that the object is a barrier with probability 0.95, and a street sign with probability 0.05. The new labels and associated probabilities for the object are added to the environment prediction 135”);
generating, based at least in part on the current probability value, a probability value representing a likelihood of the pedestrian actually being present (para [0139] line 1-21 : “For one or more objects represented in the global surfel map (e.g., the surfel map 500c or an earlier version of the surfel map 500c), the environment prediction system 130 shown in FIG. 1 can use the raw sensor data to determine a probability that a given object is currently in the environment 400. In some implementations, the environment prediction system 130 can use a Bayesian model to generate the predictions of which objects are currently in the environment 400, where the data in the global surfel map is treated as a prior distribution for the state of the environment 400, and the raw sensor data is an observation of the environment 400. The environment prediction system 130 can perform a Bayesian update to generate a posterior belief of the state of the environment 400, and include this posterior belief in the environment prediction. In some implementations, the raw sensor data also has a probability distribution for each object detected by the sensor subsystem of the on-board system 412 describing a confidence that the object is in the environment 400 at the corresponding location; in some other implementations, the raw sensor data includes detected objects with no corresponding probability distribution.”, para [0140] line 1-4 :  “As an example, the environment prediction system 130 shown in FIG. 1 can use the raw sensor data to determine a probability that the pedestrian 402 is currently in the environment 400.); 
comparing the probability value to a false alarm threshold value (para [0140] line 4-7 : “The probability can be compared to a threshold probability (e.g., 0.9, 0.85, 0.7, etc.) to determine if the pedestrian is on an opposite side of the barrier relative to the autonomous or semi-autonomous vehicle 410.”);
in response to the probability value exceeding the false alarm threshold value, assign one or more data points of the subset an attribute value indicative of the pedestrian being present (para [0140] line 7-28 : “In making this determination, the environment prediction system 130 can identify the pedestrian 402 as an object that does not exist in the global surfel map (e.g., which indicates that the object is likely a temporary object such as an animal, a pedestrian, a vehicle, etc.). In determining a probability that the pedestrian 402 is currently in the environment 400, the environment prediction system 130 can determine that the object is moving (e.g., which indicates that object is likely an animal, a pedestrian, a vehicle, etc.). In determining a probability that the pedestrian 402 is currently in the environment 400, the environment prediction system 130 can take into account one or more of the size of the object, the posture of the object, the speed of the object, the acceleration of the object, the movement of the object (e.g., movement that rhythmic and/or coincides with changes to elevation of the object can indicate that the object is walking and is therefore a pedestrian or an animal, whereas movement that is constant and that does not coincide with changes to elevation can indicate that the object is a vehicle), etc. based on sensor data obtained using the on-board system 412.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Ushani with the system of Sprunk to “improve the safety for the passengers of the vehicle…and for others traveling along roads or near roads (e.g., due to less unexpected driving maneuvers being performed by the vehicle…), etc.” (Sprunk para [0119] line 25-28).

Regarding Claim 9 the combination of Ushani and Sprunk teaches The system of claim 8, further Sprunk teaches wherein the computer-readable storage medium further comprises one or more programming instructions, that, when executed, cause the electronic device to execute one or more vehicle control instructions that cause the autonomous vehicle to adjust one or more driving operations based on the attribute value (para [0089] line 1-13 : “A vehicle 410 is navigating through the environment 400 using an on-board system 412. The vehicle 410 can be a fully autonomous vehicle that determines and executes fully-autonomous driving decisions in order to navigate through the environment 400. The vehicle 410 can also be a semi-autonomous vehicle that uses predictions to aid a human driver. For example, the vehicle 410 can autonomously apply the brakes if a prediction indicates that a human driver is about to collide with an object in the environment 400, e.g., the barrier 408 and/or the pedestrian 402 shown in a surfel map of the environment 400. In some implementations, the vehicle 410 is the vehicle 102 shown in FIG. 1 and described above.”).

Regarding Claim 10 the combination of Ushani and Sprunk teaches The system of claim 9, further Sprunk teaches wherein the one or more programming instructions, that, when executed, cause the electronic device to execute the one or more vehicle control instructions that cause the autonomous vehicle to adjust one or more driving operations based on the attribute value comprise one or more programming instructions that, when executed, cause the electronic device to execute one or more vehicle control instructions that cause the autonomous vehicle to apply one or more brakes of the autonomous vehicle when the autonomous vehicle approaches an object having the attribute value. (para [0089] line 7-13 : “For example, the vehicle 410 can autonomously apply the brakes if a prediction indicates that a human driver is about to collide with an object in the environment 400, e.g., the barrier 408 and/or the pedestrian 402 shown in a surfel map of the environment 400. In some implementations, the vehicle 410 is the vehicle 102 shown in FIG. 1 and described above.”).

Regarding Claim 11 Sprunk teaches The system of claim 8, further Sprunk teaches wherein the current probability value is associated with data at a current time. (para [0027] line 1-10 : “After the surfel map has been generated, e.g., by combining sensor data gathered by multiple vehicles across multiple trips through the real-world, one or more systems on-board a vehicle can receive the generated surfel map. Then, when navigating through a location in the real world that is represented by the surfel map, the vehicle can process the surfel map along with real-time sensor measurements of the environment in order to make better driving decisions than if the vehicle were to rely on the real-time sensor measurements alone.”).

Regarding Claim 13 the combination of Ushani and Sprunk teaches The system of claim 8, further Sprunk teaches wherein the false alarm threshold value is specified by a user (as the system of Sprunk uses a false alarm threshold value it would be required that the threshold value be specified by a user).

Regarding Claim 14 the combination of Ushani and Sprunk teaches The system of claim 8, further Sprunk teaches wherein the one or more programming instructions that, when executed, cause the electronic device to determine the probability value comprise one or more programming instructions that, when executed, cause the electronic device to apply a binary Bayes filter (para [0073] line1-6 : “As a particular example, for each class of information in the surfel data to be updated, including the object prediction and/or one or more classes of semantic information, the system can update the probability associated with the class of information using Bayes' theorem:
                
                    P
                    
                        
                            H
                        
                        
                            E
                        
                    
                    =
                     
                    
                        
                            P
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                        
                            P
                            
                                
                                    E
                                
                            
                        
                    
                     
                    ∙
                    P
                    
                        
                            H
                        
                    
                
            
“).


Regarding Claim 15, it recites a non-transitory computer-readable medium with substantially the same limitations as claim 8 above and therefore is rejected for the same reason.
 
Regarding Claim 16, it recites a non-transitory computer-readable medium with substantially the same limitations as claim 9 above and therefore is rejected for the same reason. 

Regarding Claim 17 it recites a non-transitory computer-readable medium with substantially the same limitations as claim 10 above and therefore is rejected for the same reason.

Regarding Claim 18, it recites a non-transitory computer-readable medium with substantially the same limitations as claim 11 above and therefore is rejected for the same reason. 

Regarding Claim 20, it recites a non-transitory computer-readable medium with substantially the same limitations as claim 13 above and therefore is rejected for the same reason. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ushani and Sprunk and further in view of Finan.

Regarding Claim 5 the combination of Ushani and Sprunk teaches The method of claim 1, however the combination does not explicitly teach further comprising tuning the logistic function such that an inflection point is set to the false alarm threshold value.

However, in the same field of endeavor (logistic functions) Finan teaches further comprising tuning the logistic function such that an inflection point is set to the false alarm threshold value (page 2 : “Another important feature of any logistic curve is related to its shape: every logistic curve has a single inflection point which separates the curve into two equal regions of opposite concavity. This inflection point is called the point of diminishing returns”, the inflection point is a known point of interest for logistic curves and thus tuning the logistic function such that an inflection point is set to the false alarm threshold would create a point of maximum return).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Sprunk with the inflection point of Finan to utilize the point of diminishing returns.

Regarding Claim 12 the combination of Ushani and Sprunk teaches The system of claim 8, however the combination does not explicitly teach wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the electronic device to tune the logistic function such that an inflection point is set to the false alarm threshold value.

However in the same field of endeavor (logistic functions) Finan teaches wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the electronic device to tune the logistic function such that an inflection point is set to the false alarm threshold value (page 2 : “Another important feature of any logistic curve is related to its shape: every logistic curve has a single inflection point which separates the curve into two equal regions of opposite concavity. This inflection point is called the point of diminishing returns”, the inflection point is a known point of interest for logistic curves and thus tuning the logistic function such that an inflection point is set to the false alarm threshold would create a point of maximum return).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Sprunk with the inflection point of Finan to utilize the point of diminishing returns.

Regarding Claim 19, it recites a non-transitory computer-readable medium with substantially the same limitations as claim 12 above and therefore is rejected for the same reason. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668